glenn lee snow petitioner v commissioner of internal revenue respondent docket no filed date the issue before us concerns a dispute over the rule computation of the underpayment for purposes of applying the sec_6662 accuracy-related_penalty in 135_tc_497 we held that sec_1 c income_tax regs was valid this opinion follows feller and applies and explains the other provisions of sec_1_6664-2 income_tax regs for determining the amount of an this opinion supplements our prior memorandum opinion snow v commissioner tcmemo_2013_114 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb snow jamie snow v commissioner underpayment that were not addressed in feller held respondent properly computed petitioner’s underpayment for purposes of sec_6662 glenn lee snow pro_se martha j weber for respondent supplemental findings_of_fact and opinion ruwe judge this matter is before the court as a result of the parties’ dispute over the proper computations for entry of decision under rule in connection with our memo- randum findings_of_fact and opinion in snow v commis- sioner tcmemo_2013_114 in snow v commissioner at we held that wages petitioner received as compensation_for his work as a musician were includable in his income additionally we held that petitioner was liable for the accuracy-related_penalty under sec_6662 due to neg- ligence and a substantial_understatement_of_income_tax id at we also imposed a penalty pursuant to sec_6673 of dollar_figure id at respondent filed a computation for entry of decision under rule on date respondent calculated that peti- tioner’s tax_liability was dollar_figure his sec_6662 penalty was dollar_figure and his sec_6673 penalty was dollar_figure peti- tioner filed an objection to respondent’s computation for entry of decision under rule on date petitioner agreed that respondent correctly calculated his tax_liability of dollar_figure in accordance with our opinion petitioner did not dispute the amount of his sec_6673 penalty however petitioner disputed respondent’s calculation of his sec_6662 penalty the issue for decision is whether respondent correctly calculated petitioner’s sec_6662 penalty findings_of_fact on petitioner’s form_1040 u s individual_income_tax_return he reported dollar_figure on line federal_income_tax withheld from forms w-2 and attached to his return were forms substitute for form_w-2 wage and tax statement or form 1099-r distributions from unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the inter- nal revenue code code in effect for the year at issue verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb snow jamie united_states tax_court reports pensions annuities retirement or profit-sharing_plans iras insurance contracts etc on the forms petitioner reported that his various employers withheld dollar_figure of federal_income_tax dollar_figure of social_security_tax and dollar_figure of medicare_tax which totaled dollar_figure peti- tioner incorrectly reported his social_security_tax and medi- care tax withholdings as federal_income_tax withholdings on line of his form_1040 as a result petitioner incorrectly increased the amount he reported as his federal_income_tax withholdings by dollar_figure petitioner received a refund of dollar_figure respondent determined that only dollar_figure of federal_income_tax had actually been withheld from petitioner’s com- pensation respondent subtracted the dollar_figure of federal_income_tax withholdings from the dollar_figure that petitioner reported had been withheld to determine that petitioner had received a dollar_figure refund for which there had not been any federal_income_tax withholdings in his computation for entry of decision respondent calculated that petitioner’s tax_liability is dollar_figure in his calculation respondent added the dollar_figure to petitioner’s tax_liability to determine a net under- payment of dollar_figure respondent labeled the dollar_figure as over- statement of prepayment credit date respondent then applied the accuracy-related_penalty under sec_6662 to the dollar_figure underpayment calculating petitioner’s sec_6662 penalty to be dollar_figure petitioner objected to respondent including the dollar_figure in the calculation of his underpayment opinion sec_6662 states i f this section applies to any por- tion of an underpayment_of_tax required to be shown on a return there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies sec_6662 applies to the portion of any the notice_of_deficiency gave petitioner credit for the amounts that third-party payors reported as federal_income_tax withholdings to the commissioner petitioner did not address or raise an issue with the dollar_figure dif- ference between the amount he reported as federal_income_tax withholdings and the amount shown in the notice_of_deficiency this amount consisted of dollar_figure of social_security and medicare_tax withholdings and approximately dollar_figure that had never been withheld verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb snow jamie snow v commissioner underpayment which is attributable to negligence or dis- regard of rules or regulations or any substantial understate- ment of income_tax see sec_6662 and sec_6664 provides the definition of the term under- payment for purposes of sec_6662 sec_6664 underpayment -for purposes of this part the term underpayment means the amount by which any_tax imposed by this title exceeds the excess of- the sum of- a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected with- out assessment over the amount of rebates made for purposes of paragraph the term rebate means so much of an abatement credit refund or other repayment as was made on the ground that tax imposed was less than the excess of the amount speci- fied in paragraph over the rebates previously made the secretary has promulgated sec_1_6664-2 income_tax regs to help clarify the term underpayment in sec_6664 sec_1_6664-2 income_tax regs states the definition of underpayment also may be expressed as- underpayment w - x y - z where w the amount of income_tax imposed x the amount shown as the tax by the taxpayer on his return y amounts not so shown previously assessed or collected without assessment and z the amount of rebates made as a result in order to calculate a taxpayer’s under- payment we must determine the amount of income_tax imposed the amount of tax reported on the return the amount of tax not shown on the return that was previously assessed or collected without assessment and the amount of rebates made the amount of tax imposed sec_1_6664-2 income_tax regs provides that the amount of income_tax imposed is the amount of tax imposed on the taxpayer under subtitle a for the taxable_year thi sec_4 federal income taxes are imposed under subtit a of the code social_security and medicare taxes are imposed under subtit c see sec_3101 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb snow jamie united_states tax_court reports amount is determined without regard to credits for tax with- held under sec_31 sec_1_6664-2 income_tax regs the amount of tax imposed on petitioner under subtitle a for the taxable_year was dollar_figure the amount of tax_shown_on_the_return sec_6664 instructs us to determine the amount shown as tax by the taxpayer on his return sec- tion c income_tax regs provides for purposes of paragraph a of this section the amount shown as the tax by the taxpayer on his return is the tax_liability shown by the tax- payer on his return except that it is reduced by the excess of- i the amounts shown by the taxpayer on his return as credits for tax withheld under sec_31 relating to tax withheld on wages over ii the amounts actually withheld actually paid as estimated_tax or actually paid with respect to a taxable_year before the return is filed for such taxable_year in other words sec_1_6664-2 income_tax regs provides that for purposes of paragraph a the amount of tax shown on petitioner’s return is reduced by the excess of the amount shown on his return as a sec_31 credit ie the amount of income_tax withheld over the amounts actually withheld we have previously held that sec_1 c income_tax regs is valid 135_tc_497 the regulation extends the meaning of ‘underpayment’ to include a taxpayer’s overstated credits for withholding sec_1_6664-2 example income_tax regs accordingly if a taxpayer overstates prepayment_credits such as the credit for wages withheld the overstatement decreases the amount of tax_shown_on_the_return and increases the underpayment_of_tax id pincite on his federal_income_tax return petitioner reported that his tax_liability was zero on line of his return petitioner reported that dollar_figure of federal_income_tax was withheld this was the amount shown by petitioner as a credit for tax withheld under sec_31 however the dollar_figure that petitioner reported as federal_income_tax withheld erro- neously included dollar_figure of withheld social_security and as previously explained sec_1_6664-2 income_tax regs provides the formula for computing the underpayment verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb snow jamie snow v commissioner medicare taxes and dollar_figure for which no taxes had been withheld therefore only dollar_figure of federal_income_tax was actu- ally withheld as a result under sec_1_6664-2 income_tax regs we reduce the amount of petitioner’s tax_shown_on_the_return dollar_figure by the excess of the amount shown on his return as withheld dollar_figure over the amount actually withheld dollar_figure therefore in accordance with this regulation the amount shown as the tax on petitioner’s return for pur- poses of the underpayment formula in sec_1_6664-2 income_tax regs was negative dollar_figure ie dollar_figure minus dollar_figure minus dollar_figure in feller v commissioner t c pincite the tax- payer included dollar_figure of fictitious withholdings on his federal_income_tax return in which he claimed an dollar_figure refund under sec_1_6664-2 income_tax regs the taxpayer in feller appears to have had a negative tax shown on his return see id pincite gustafson j dissenting petitioner’s negative dollar_figure amount shown as tax on his return appears to be similar to the negative_amount shown as tax in feller see id amount of tax not shown on the return that was previously assessed or collected without assessment in feller we found it unnecessary to address the meaning of sec_6664 regarding amounts previously assessed or collected without assessment id pincite we think it necessary to discuss now sec_1_6664-2 income_tax regs instructs us to determine the a mounts not so shown previously assessed or collected without assessment as defined in paragraph d of this section sec_1_6664-2 income_tax regs pro- vides for purposes of paragraph a of this section amounts not so shown previously assessed means only amounts assessed before the return is filed that were not shown on the return for purposes of paragraph a of this section the amount collected without assessment is the amount by which the total of the credits allowable under sec_31 and other_payments in satisfaction of tax_liability made before the return is filed exceed the tax_shown_on_the_return provided such excess has not been refunded or allowed as a credit to the taxpayer emphasis added verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb snow jamie united_states tax_court reports no amounts were assessed by respondent before peti- tioner’s return was filed petitioner had actual federal_income_tax withholdings of dollar_figure this amount was remitted to respondent from third-party payors this amount is a sec_31 credit the dollar_figure was remitted to respondent before petitioner’s return was filed therefore petitioner had dollar_figure of credits allowable under sec_31 which might qualify as amounts collected without assessment however petitioner received a refund of dollar_figure sec_1_6664-2 income_tax regs provides that the excess of credits allowable over the tax_shown_on_the_return is an amount collected without assessment if the excess has not been refunded to the taxpayer the excess of the amount of credits allowable under sec_31 dollar_figure over the tax_shown_on_the_return negative dollar_figure was refunded to petitioner dollar_figure dollar_figure dollar_figure therefore petitioner had dollar_figure of collections without assess- ment therefore under sec_1_6664-2 income_tax regs petitioner had dollar_figure amounts collected without assess- ment the amounts of rebates made in feller v commissioner t c pincite we found it unnecessary to address the meaning of rebates in sec_6664 we think it necessary to discuss now sec_1_6664-2 income_tax regs instructs us to determine the amount of rebates made as defined in para- graph e of this section sec_1_6664-2 income_tax in sec_1_6664-2 examples and income_tax regs the tax- payer had dollar_figure of claimed sec_31 credits the tax_shown_on_the_return was dollar_figure and the taxpayer received a dollar_figure refund additionally the taxpayer failed to claim on the return a credit of dollar_figure for income_tax withheld this dollar_figure constitutes an amount collected without assessment as defined in paragraph d of this section this is the case because the taxpayer had dollar_figure of credits allowable under sec_31 dollar_figure claimed and dollar_figure unclaimed the dollar_figure of allowable credits exceeded the dollar_figure tax_shown_on_the_return plus the dollar_figure of refunds by dollar_figure dollar_figure - dollar_figure - dollar_figure dollar_figure therefore under sec_1_6664-2 income_tax regs the taxpayer had dollar_figure of a mounts not so shown previously assessed or collected without assessment we use the amount shown as the tax by the taxpayer on his return as determined under sec_1_6664-2 income_tax regs verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb snow jamie snow v commissioner regs provides a formula to calculate rebates for purposes of the underpayment formula in paragraph a e rebates -the term rebate means so much of an abatement credit refund or other repayment as was made on the ground that the tax imposed was less than the excess of- the sum of- i the amount shown as the tax by the taxpayer on his return plus ii amounts not so shown previously assessed or collected without assessment over rebates previously made the term rebate means so much of ie that portion of an abatement credit refund or other repayment as was made on the ground ie on the basis of of the formula in sec_6664 and sec_1_6664-2 income_tax regs that formula starts with the tax imposed and factors in the amount shown as the tax by the taxpayer on his return and amounts previously assessed or collected see sec_6664 because the term rebate is computed with ref- erence to the taxpayer’s return for purposes of defining an underpayment_of_tax required to be shown on a return the term rebates made must refer to amounts claimed on the taxpayer’s return this is also consistent with the fact that the statutory and regulatory for determining rebates made considers rebates previously made formula as we noted earlier the tax imposed on petitioner for the taxable_year was dollar_figure sec_1_6664-2 income_tax regs defines the amount shown as the tax by the taxpayer on the return for purposes of paragraph a sec_1_6664-2 income_tax regs provides that the term amount of rebates is defined in paragraph e as a result for purposes of com- puting rebates pursuant to sec_1_6664-2 income_tax regs the term amount shown as the tax by the taxpayer on his return is the amount that is determined under sec- this regulation tracks the statutory language of sec_6664 which provides for purposes of paragraph the term ‘rebate’ means so much of an abatement credit refund or other repayment as was made on the ground that tax imposed was less than the excess of the amount specified in paragraph over the rebates previously made an abatement credit or other repayment was not made to petitioner therefore in determining the amount of rebates we are concerned only with the refund petitioner received verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb snow jamie united_states tax_court reports tion c income_tax regs therefore as previously explained the amount shown as the tax by petitioner on his return is negative dollar_figure sec_1_6664-2 income_tax regs defines the amounts not so shown previously assessed or collected with- out assessment for purposes of paragraph a paragraph a of the regulation provides that the amount of rebates is defined in paragraph e thus for purposes of computing rebates pursuant to sec_1_6664-2 income_tax regs the term a mounts not so shown previously assessed or col- lected without assessment is the amount determined under sec_1_6664-2 income_tax regs we have previously determined that petitioner had dollar_figure not so shown that was previously assessed or collected without assessment under sec_1_6664-2 income_tax regs we will use this amount dollar_figure in calculating rebates under sec_1_6664-2 income_tax regs sec_1_6664-2 income_tax regs requires us to determine rebates previously made the regulation does not define rebates previously made the regulation provides that rebates previously made is a component of calculating rebates the use of the phrase previously made implies that there is a point in time in which a rebate must be determined to have been made so that rebates previously made were made prior to the rebate the regulation does not explicitly state the point in time the logical cutoff point in time to determine a rebate would be at the time the return that claims a refund is filed therefore we would interpret rebates previously made to mean rebates made before the return was filed this argu- ment is supported by sec_1_6664-2 income_tax regs which provides that the point in time to determine whether an amount has been assessed or collected without assess- ment is before the return is filed if we look to when the return was filed to determine whether an amount has been assessed or collected then it logically follows that we should also look to the filing of the return to determine whether a rebate was previously made furthermore sec_1_6664-2 income_tax regs requires us to look at the tax shown on the taxpayer’s return the use of the return under sec_1_6664-2 income_tax regs supports the argument that the point in time for verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb snow jamie snow v commissioner defining rebates previously made in sec_1_6664-2 income_tax regs refers to rebates made prior to the filing of the taxpayer’s return although the regulation does not define rebates previously made a commonsense interpretation would define this term to mean rebates made before the return is filed no rebates were made to petitioner before he filed his return since the tax imposed dollar_figure exceeded the amount shown as the tax on petitioner’s return negative dollar_figure plus amounts not so shown that were previously assessed or col- lected dollar_figure over rebates previously made dollar_figure then the amounts of rebates made under sec_1_6664-2 income_tax regs is dollar_figure the amount of the underpayment sec_1_6664-2 income_tax regs provides that the amount of the underpayment is equal to the amount of income_tax imposed dollar_figure minus the amount shown as tax by petitioner on his return negative dollar_figure minus amounts of tax not shown on the return that were previously assessed or collected dollar_figure plus the amounts of rebates made dollar_figure as a result petitioner’s underpayment for purposes of sec_6664 was dollar_figure dollar_figure plus dollar_figure minus dollar_figure plus dollar_figure accordingly under sec_6662 petitioner is liable for an accuracy-related_penalty of dollar_figure of dollar_figure our application of sec_1_6664-2 income_tax regs is consistent with feller and produces a result that bases the sec_6662 penalty on an underpayment amount that rep- resents the amount of revenue that the government was deprived of as a result of amounts actually shown on peti- tioner’s return petitioner did not pay his dollar_figure tax_liability and received a refund of dollar_figure that included dollar_figure of reported withheld income_tax that was never actu- ally withheld as a result dollar_figure dollar_figure dollar_figure was the actual amount of money that petitioner deprived the government of the underpayment as defined in sec_1_6664-2 income_tax regs is equal to the true amount subtracting a negative subtrahend from a positive minuend results in adding the absolute value of the subtrahend to the minuend verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb snow jamie united_states tax_court reports the government was deprived of as a result of petitioner’s return conclusion we hold that respondent correctly calculated petitioner’s sec_6662 penalty of dollar_figure to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent f verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb snow jamie
